Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending. 
Priority
This application is a 371 of PCT/IN2019/050309 filed 4/16/2019 and claims priority to IN201811014401 to Republic of India filed 4/16/2018.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,  5 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “New artemininin-dipeptidyl  vinyl based”  compound, is unclear, what the term based mean, and how can it be New. 

Claim 1 is also unclear, The term “L” in formula I is attached to “O” and X at 2 different ends. However the options given only have one attachment shown. 

    PNG
    media_image1.png
    141
    406
    media_image1.png
    Greyscale
.
 This is also true for “X”, 
    PNG
    media_image2.png
    67
    207
    media_image2.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation formula 8 and 10 
    PNG
    media_image3.png
    108
    253
    media_image3.png
    Greyscale
  There is insufficient antecedent basis for this limitation in the claim. Compounds 8 and 10 are not in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7 , 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rita Capela et al  and Ajay Singh et al. Selection of Cysteine Protease Inhibitor-resistant Malaria Parasites is accompanied by amplification of Falcipain Genes and alteration in Inhibitors Transport. 
Applicants claim is drawn to artemisinin-dipeptidyl vinyl sulfone hybrid molecules.

    PNG
    media_image4.png
    143
    323
    media_image4.png
    Greyscale

Scope and Content of Prior Art and the claims MPEP 2141.02 
The Capela reference teaches compound 6 , which applicants have provisioned. 

    PNG
    media_image5.png
    615
    477
    media_image5.png
    Greyscale


The compounds are within the scope of the claim , except that applicants have provisioned a compound which has a SO2R when L is 
    PNG
    media_image6.png
    100
    91
    media_image6.png
    Greyscale
.
Ajay Singh et al. teaches  the dipeptidiyl vinyl sulfone  and its use as an antimalarial. 

Prima Facie Obviousness, Rational and Motivation MPEP 2142-2413 
Ajay Singh et al clearly teaches dipeptidyl vinyl sulfone as antimalarial drugs. Capela based on the teaching of Ajay Singh made compound 6 , which is a dipeptidyl vinyl sulfone, see page 2 
    PNG
    media_image7.png
    189
    566
    media_image7.png
    Greyscale

Thus there is enough teaching that a compound with a artemisinin and a vinyl sulfone with a peptidyl linker. Therefore there is motivation to make 

Conclusion
Claim 2 is objected to as being dependent on rejected claim. 
Claims 1, 5, 7 and 8 are rejected. 
Claim 3-4 and 6 may be allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA J DESAI whose telephone number is (571)272-0684. The examiner can normally be reached maxi-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RITA J DESAI/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        



October 21, 2021